DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 43-50, 52, 54-56 and 59-60, are rejected under 35 U.S.C. 103 as being unpatentable over by Gustavsson  et al. (CN101707892 A).
 
Regarding claim 43, Gustavsson et al. discloses (see Fig. 1). A device (10) comprising:
a first transparent conductive layer (Electrode 12, see page 4 of 46, paragraph [0041]-[0042]);
a second transparent conductive layer (electrode 14, see page 4 of 46, paragraph [0041]-[0042]);
at least one electro-chromic layer (16, see page 4 of 46, paragraph [0041]-[0042]) disposed between the first transparent conductive layer and the second transparent conductive layer (as illustrated in Fig. 1); and
an electrolyte layer (20, see page 4 of 46, paragraph [0041]-[0042]) disposed between the first transparent conductive layer and the second transparent conductive layer (as illustrated in Fig. 1) and in contact with the at least one electro-chromic layer (as illustrated in Fig. 1, 16 in contact with 20);
Gustavsson et al. does not specifically state  the electrolyte layer comprises at least one of an interpenetrating polymeric network or a semi-interpenetrating polymeric network.
Gustavsson et al. state at page 4 of 46, paragraph [0048] discloses electrolyte layer 20 consists of solid polymer electrolytes (SPE), such as polyethylene oxide with lithium salt dissolving the gel polymer electrolytes (GPE), such as polymethacrylic acid methyl ester and mixture of propylene carbonate with lithium salt, composite gel polymer electrolyte (CPN), similar to GPE but adding a second polymer, such as polyethylene oxide, and liquid electrolytes (LE).
Since Gustavsson et al. discloses electrolyte layer having polymeric components may have form polymeric network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use  material of a polymeric type as disclosed by Gustavsson et al. to provide electrochromic device having variable color see paragraph [0049] on page 5 of 46,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 44-45, Gustavsson et al. discloses (see Fig. 1) the at least one of the interpenetrating polymeric network or the semi-interpenetrating polymeric network is a mix of different polymer and/or copolymer materials (see page 4 of 46, paragraph [0048] discloses mix of material).

Regarding claim 46, Gustavsson et al. discloses (see Fig. 1) the hard/tough polymer includes a polyvinilidene difluoride (PVDF)-based polymer or copolymer and the soft/flexible polymer includes an acrylate/methacrylate polymer blend (paragraph [0048] on page 4 of 46 and paragraph [0045] on page 4 of 45 discloses polyvinyl acetate).

Regarding claim 47-49, Gustavsson et al. discloses (see Fig. 1) the at least one of the interpenetrating polymeric network or the semi-interpenetrating polymeric network includes elements as in claim 47-49 ( see page 4 of 46, paragraph [0048] discloses electrolyte layer 20 consists of solid polymer electrolytes (SPE), such as polyethylene oxide with lithium salt dissolving the gel polymer electrolytes (GPE), such as polymethacrylic acid methyl ester and mixture of propylene carbonate with lithium salt, composite gel polymer electrolyte (CPN), similar to GPE but adding a second polymer, such as polyethylene oxide, and liquid electrolytes (LE)).

Regarding claim 50, Gustavsson et al. discloses (see Fig. 1) the at least one of the interpenetrating polymeric network or the semi-interpenetrating polymeric network includes an ionic salt (see paragraph [0048] on page 4 of 46 discloses lithium salt).

Regarding claim 52, Gustavsson et al. discloses (see Fig. 1) he ionic salt includes a cation selected from the group consisting of Li+, Na+, K+, and H+ (see paragraph [0048] on page 4 of 46 discloses lithium salt).

Regarding claim 54, Gustavsson et al. discloses the device as in claim 43 wherein the electrolyte layer is  transparent and does not state specific to an average transmission of more than 85% in the visible spectral range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of  the claimed invention to provide average transmission of more than 85% in the visible spectral range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 55, Gustavsson et al. .discloses the device as in claim 43 wherein the electrolyte layer is changing between different color changing states including transparent state and does not state specific to the electrolyte layer has a switching time under 5 seconds.  (see from paragraph [0049] on page 5 of 46 to paragraph [0059] page 6 of 46 inclusive ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of  the claimed invention to provide the electrolyte layer has a switching time under 5sseconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 56, Gustavsson et al. discloses (see Fig. 1) the device as in claim 43 where electrolyte is conductive except the electrolyte layer is an adhesive.
Gustavsson et al. illustrates in Fig. 1 that the electrolyte layer (20) is holding  to layer 16 on one side and layer 18 on other side acting as an adhesive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use  electrolyte layer as adhesive as illustrated  by Gustavsson et al. in Fig. 1 to form electrochromic device having variable color see paragraph [0049] on page 5 of 46,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 59, Gustavsson et al. discloses (see Fig. 1)  the electrolyte layer includes at least one of: an ionic salt, an ionic liquid, a plasticizer, an initiator, an inhibitor, a binder, inorganic nanoparticles, or a viscosity modifier (see paragraph [0048] discloses lithium salt).

Regarding claim 60, Gustavsson et al. further discloses (see Fig. 1) the at least one electro-chromic layer (11) comprises: a first electro-chromic layer (16) disposed between the first transparent conductive layer (12) and the electrolyte layer (20); and a second electro-chromic conductive layer (18) disposed between the electrolyte layer (20) and the second transparent conductive layer (14).

Claims 53 are rejected under 35 U.S.C. 103 as being unpatentable over by Gustavsson  et al. (CN101707892 A) in view of Cheshire (5206756).

	Regarding claim 53, Gustavsson et al. discloses the device as in claim 43 except the electrolyte layer has a conductivity greater than 10.sup.−4 S/cm.
Cheshire discloses the electrolyte layer has a conductivity greater than 10-4 S/cm (column 29, line 21-27, 8.4*10-4).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of  the claimed invention to incorporate solid electrolyte with conductivity of 8.4*10-4 as disclosed by Cheshire with the device of Gustavsson  et al. for the purpose of providing Solid electrolyte as resistant as possible (column 9, line 60-65).

Claims 57-58 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over by Gustavsson  et al. (CN101707892 A) in view of Shadle et al. (20020095780 A1).

	Regarding claim 57, Gustavsson et al. discloses the device having conductive electrolyte and does not teach  the electrolyte layer is an adhesive..
Shadle et al. discloses the electrolyte layer is an adhesive (see paragraph [0041] discloses  the electrolyte patterns 86 and 88 to ultraviolet radiation, chemically transform the electrolyte of the electrolyte patterns 86 and 88 into electrolytic adhesive).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of  the claimed invention to form electrolyte layer as an adhesive layer as disclosed by Shadle et al. with the device of Gustavsson  et al. in order to provide the  enhanced interfacial contact improves bonding strength and provides more area for ion transfers (see paragraph [0042]).

Regarding claim 58, Gustavsson et al. discloses the electrolyte layer comprises transparent layer and does not state it is photo-cured, thermally-cured, and /or electron-beam cured electrolyte.
Shadle et al. further discloses the electrolyte layer comprises an optically transparent photo-cured, thermally-cured, and/or electron-beam cured electrolyte (see paragraph [0041]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to form electrolyte layer as photo-cured  layer as disclosed by Shadle et al. with the device of Gustavsson  et al. in order to provide the  enhanced interfacial contact improves bonding strength and provides more area for ion transfers (see paragraph [0042]).

Regarding claim 63, the structural limitations therein are the same as those recited in claims 43-50, 52, 54-56, as rejected by Gustavsson et al. above.
Gustavsson et al. is silent to a method for forming the EC device as in this claim..
However, one skilled in the art will recognize that manufacturing Gustavsson et al.’s device will comprise Applicant’s recited steps of disposing, assembling and curing.  Since only generic method steps and no specific method steps are claimed, the structure taught by Gustavsson et al.  meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device of Gustavsson et al. with the method of claims 63, since the method steps are obvious in light of the resultant structure.

Claims 61-62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over by Gustavsson  et al. (CN101707892 A) in view of Yu et al. (5471338).

Regarding claim 61-62, Gustavsson et al. further discloses (see Fig. 1)the first transparent conductive layer (12), the at least one electro-chromic layer (16), the electrolyte layer (20), and the second transparent conductive layer (14) are disposed on a substrate (22 or 24)
Gustavsson et al. does not teach the layers 12-16-20-14 are disposed on a member of the group consisting of a lens blank and a semi-finished lens blank.
Yu et al. discloses the first transparent conductive layer, the at least one electro-chromic layer, the electrolyte layer, and the second transparent conductive layer are disposed on a member of the group consisting of a lens blank and a semi-finished lens blank (see column 2, line 39-45 discloses polymeric substrate is for forming lenses indicating lens bland and semi-finshed lens blank.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use substrate as lens blank or a semi-finished lens blank as disclosed by Yu et al.. with the device of Gustavsson  et al. in order to provide the  eyewear (see column 2, line 39-41).

Regarding claim 64, Gustavsson et al. discloses (see Fig. 1). A device (10) comprising:
a first transparent conductive layer disposed on a substrate (Electrode 12, see page 4 of 46, paragraph [0041]-[0042]);
a second transparent conductive layer (electrode 14, see page 4 of 46, paragraph [0041]-[0042]);
at least one electro-chromic layer (16, see page 4 of 46, paragraph [0041]-[0042]) disposed between the first transparent conductive layer and the second transparent conductive layer (as illustrated in Fig. 1); and
a solid electrolyte layer (20) comprising different polymers (see page 4 of 46 paragraph [0048]), disposed between the first transparent conductive layer (12)  and the at least one electro-chromic layer(18) and in contact with the at least one electro-chromic layer(16), to provide ions to active sites in the at least one electro-chromic layer, the ions causing the at least one electro-chromic layer to change color (see page 6 of 46 paragraph [0058] discloses changing colors), wherein the solid electrolyte layer has a transparent state
Gustavsson et al. does not state the device comprising a lens blank or semi-finished lens blank and electrolyte layer has an average transmission of more than 90% in the visible spectral range.
Yu et al. discloses the device comprises a lens blank and a semi-finished lens blank (see column 2, line 39-45 discloses polymeric substrate is for forming lenses indicating lens bland and semi-finshed lens blank.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use substrate as lens blank or a semi-finished lens blank as disclosed by Yu et al.. with the device of Gustavsson  et al. in order to provide the  eyewear (see column 2, line 39-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of  the claimed invention to provide average transmission of more than 90% in the visible spectral range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claim 51 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 51, although the prior art teaches examples of electrochromic device, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 51, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 25, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872